                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

GARY LEON WEBSTER                                                                       PLAINTIFF
ADC #114018

v.                               Case No. 5:19-cv-00140-KGB

SHERI FLYNN, Reporting Office,
Arkansas Department of Correction                                                     DEFENDANT

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Gary Leon Webster’s complaint is dismissed without prejudice (Dkt. No. 1). The relief sought is

denied. Dismissal of this action counts as a “strike” within the meaning of 28 U.S.C. § 1915(g),

and the Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken

from the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 18th day of February, 2020.




                                                   ___________________________
                                                   Kristine G. Baker
                                                   United States District Judge
